department of thetreasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list al oct abit sestep ra ts legend taxpayer a as ee ae at he et he ak ee er re eh decedent b spouse c daughter d son e charity f trust t marital trust m date date date date date date ok page date date date year year state s employer x plan y amount a dear or im r ae le a ge a this is in response to the date letter submitted on your behalf by your authorized representative as supplemented by correspondence dated date date and date in which you request several letter rulings under sec_401 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested decedent b established trust t a revocable_living_trust on date amending and restating the trust on date on date decedent b died at age and was survived by his wife spouse c born on date and age and his two children who are not the children of spouse c daughter d and son e born on date sec_5 and respectively at the time of his death decedent b was employed by employer x and participated in plan y a defined_contribution_plan qualified under code sec_401 the balance of his interest in plan y as of his date of death date was amount a_trust t provides for the creation of marital trust m a_trust for the benefit of spouse c to be funded by in addition to other_amounts the value of any employee benefit plans made payable to marital trust m it also provides for the creation of primary trusts and exemption trusts for each of the two children the exemption trusts receive equal shares of decedent b’s remaining generation-skipping_transfer gst_exemption the primary trusts receive the balance of the assets of trust t after all other distributions or allocations under the trust ak page is entitled to receive all net_income generated by the assets of marital trust m paragraph of trust t sets out the terms of marital trust m trust t provides that spouse c the trustee may also invade the principal of marital trust m to provide for the health support and maintenance of spouse c upon spouse c’s death any remaining property in marital trust m passes in this manner from marital trust m property includable in spouse c’s gross_estate a share equal to spouse c’s remaining gst_exemption to be divided equally between each exemption trust and the remaining balance divided equally between each primary trust paragraph of trust t sets out the terms of the exemption trusts during the term of each exemption trust the trustee may distribute to each child the income and principal the trustee considers necessary for the child’s health education maintenance and support upon the death of each child the child may appoint all of the remaining principal and accumulated income among decedent b’s lineal descendents to the extent the child does not exercise this power the remaining principal and income are to be distributed to the child’s lineal descendents per stirpes and if there are none to decedent b’s lineal descendents per stirpes daughter d and son e are the sole trustees of each exemption trust paragraph of trust t sets out the terms of the primary trusts during the term of each primary trust the trustee shall distribute all of the net_income to the child plus whatever principal the trustee considers necessary for the child’s health education maintenance and support in addition to other limited purposes such as allowing the child to enter into a business the child may withdraw up to one half of the principal upon reaching age and the entire principal upon reaching age a child who dies before receiving the entire principal may appoint any or all of the principal and income by will among one or more persons organizations or the child’s estate however the child may not exercise this power_of_appointment over any portion of the trust in favor of the child the child’s estate or the creditors of either unless a federal generation-skipping tax would be payable with respect to that portion if the child had no power_of_appointment over that portion to the extent that the child does not exercise this appointment power the remaining principal and income are to be distributed to the child’s lineal descendents per stirpes and if there are none to the decedent’s lineal descendents per stirpes daughter d and son e are the sole trustees of the primary trusts paragraph of trust t provides that any property not effectively disposed of under the provisions of trust t shall be distributed to charity f if then in existence paragraph of trust t named three possible trustees as trustee of marital trust m because each named trustee declined to serve by instrument dated date the office of trustee was left vacant daughter d and son e appointed taxpayer a as trustee of marital trust m by instrument dated date paragraph of trust t provides that only decedent b may revoke or amend trust t rendering trust t irrevocable following decedent b’s death page taxpayer a represents that plan y permits a direct_rollover of a distribution to a non- spousal beneficiary who is a designated_beneficiary and provides that the plan_administrator may approve non-spousal rollovers on a death claim form on date decedent b executed a retirement_plan beneficiary form with respect to his interest in plan y designating as primary beneficiary the acting trustee of marital trust m which was to be created upon decedent b’s death if spouse c survived him on date which followed decedent b’s death but preceded september of the year following decedent b’s death son e executed a partial_release of power_of_appointment the release’ the release irrevocably released son e’s right to appoint at his death any portion of the income or principal of the primary trust in his name to any beneficiary who is not a natural_person or who was born before spouse c the release was executed in accordance with the law of state s son e had no children as of september of the year following decedent b’s death for year and year taxpayer a as trustee of trust t distributed the required minimum distributions for decedent b’s interest in plan y to marital trust m the required_distribution was computed using the life expectancy of spouse c based on the above you through your authorized representative request the following letter rulings that each of the beneficiaries of marital trust m will be treated as a designated_beneficiary within the meaning of sec_401 of the code and sec_1_401_a_9_-4 q a-1 and of the income_tax regulations regulations that spouse c having the shortest life expectancy of any beneficiary of marital trust m will be the designated_beneficiary for purposes of determining the applicable distribution period under sec_1_401_a_9_-5 q a-7 of the regulations that any direct_rollover from plan y to an ira established on behalf of marital trust m that is treated as an inherited ira pursuant to sec_402 of the code will not be included in the taxable_income of marital trust m in the year in which the direct_rollover is made with respect to your ruling requests sec_401 a a of the code provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee - i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides that when an employee dies before the rk page distribution of the employee’s interest has begun in accordance with sec_401 the entire_interest of the employee will be distributed within years after the death of such employee sec_401 provides an exception to the 5-year rule if any portion of the employee’s interest is payable to or for the benefit of a designated_beneficiary ii such portion will be distributed over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary and iii such distributions begin not later than year after the date of the employee’s death or such later date as the secretary may by regulations prescribe for purposes of clause ii the portion referred to in subclause i shall be treated as distributed on the date on which such distributions begin sec_401 of the code provides in relevant part that for purposes of sec_401 the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age sec_401 of the code provides that for the purpose of sec_401 the term designated_beneficiary means any individual designated as a beneficiary by the employee sec_1_401_a_9_-3 of the regulations q a-3 a provides that if the spouse is not the sole designated_beneficiary distributions are required to begin on or before the end of the calendar_year immediately following the calendar_year in which the employee died sec_1_401_a_9_-4 of the regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under the plan an individual may be designated as a beneficiary under the plan either by the terms of the plan or if the plan so provides by an affirmative election by the employee or the employee’s surviving_spouse specifying the beneficiary under these regulations a designated_beneficiary need not be specified by name in the plan in order to be a designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan the member of a class of beneficiaries capable of contraction or expansion will be treated as being identifiable if it is possible to identify the class member with the shortest life expectancy further the passing of an employee’s interest to an individual under a will or otherwise under applicable state law will not make that individual a designated_beneficiary under sec_401 unless that individual is designated as a beneficiary under the plan sec_1_401_a_9_-4 of the regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee’s estate or a charitable_organization may not be a designated_beneficiary ifa person other than an individual is designated as a beneficiary of an employee’s benefit the employee will be treated as having no beneficiary for purposes of sec_401 even if there are also individuals designated as beneficiaries oe page sec_1_401_a_9_-4 of the regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of the date of death if a person disclaims entitlement to the employee’s benefit pursuant to a disclaimer that satisfies sec_2518 by that september thereby allowing other beneficiaries to receive the benefit in lieu of that person the disclaiming person is not taken into account in determining the employee’s designated_beneficiary sec_1_401_a_9_-4 of the regulations q a-5 provides that where a_trust is named as a beneficiary of an employee beneficiaries of a_trust with respect to the trust’s interest in an employee’s benefit may be treated as designated beneficiaries if the following requirements under q a-5 b are met the trust is valid under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust’s interest in the employee’s benefit are identifiable within the meaning of a-1 of this section from the trust instrument relevant documentation has been timely provided to the plan_administrator sec_1_401_a_9_-4 of the regulations q a-5 c provides that if the trust has more than one beneficiary the rules under sec_1_401_a_9_-5 q a-7 determine which beneficiary’s life expectancy shall be used to determine the distribution period sec_1_401_a_9_-5 q a-7 a states that if more than one individual is a designated_beneficiary the beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period under example iii of sec_1_401_a_9_-5 of the regulations q a-7 c if'a trustee is not obligated to distribute the entire minimum_required_distribution received by a_trust from a qualified_plan directly to a beneficiary then a portion of the minimum_required_distribution may accumulate for the benefit of remainder beneficiaries as a result the remainder beneficiaries are designated beneficiaries and their life expectancies must be considered when calculating the distribution period sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a sec_401 qualified_retirement_plan is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid ka page sec_402 of the code defines an eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include-- a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made-- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or ii for a specified period of years or more b any distribution to the extent such distribution is required under sec_401 and c any distribution which is made upon hardship of the employee sec_402 of the code defines an eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a_trust qualified under sec_401 a iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 sec_402 of the code describes distributions to an inherited individual_retirement_plan of a nonspouse beneficiary and provides a in general if with respect to any portion of a distribution from an eligible_retirement_plan described in paragraph b iii of a deceased employee a direct trustee-to-trustee transfer is made to an individual_retirement_plan described in clause i or ii of paragraph b established for the purposes of receiving the distribution on behalf of an individual who is a designated_beneficiary as defined by sec_401 of the employee and who is not the surviving_spouse of the employee-- i the transfer shall be treated as an eligible_rollover_distribution ii the individual_retirement_plan shall be treated as an inherited individual_retirement_account or individual_retirement_annuity within the meaning of sec_408 for purposes of this title and iit sec_401 a b other than clause iv thereof shall apply to such plan b certain trusts treated as beneficiaries --for purposes of this paragraph to the extent provided in rules prescribed by the secretary a_trust maintained for the benefit of one or more designated beneficiaries shall be treated in the same manner as a designated_beneficiary ruling the beneficiaries of marital trust m will be considered designated beneficiaries under sec_401 of the code if marital trust m a -4 q a-5 b of the regulations taxpayer a has represented and the service assumes for purposes of this ruling that trust t is valid under the law of state s pursuant to paragraph of trust t trust t became irrevocable upon decedent b’s death taxpayer a has represented that a copy of trust t was provided to the plan satisfies the requirements of section page administrator of plan y by october of the year following the year of decedent b’s death as required by sec_1_401_a_9_-4 q a-6 of the regulations therefore the remaining question is whether or not the beneficiaries of marital trust m are identifiable within the meaning of sec_1_401_a_9_-4 q a-1 of the regulations a class of beneficiaries will be treated as identifiable if the beneficiary with the shortest life expectancy can be identified only individuals may be designated beneficiaries under the terms of marital trust m the trustee is not obligated to distribute the entire minimum_required_distribution to spouse c consequently the remainder beneficiaries -the exemption trusts and the primary trusts-must also be considered the terms of the exemption trusts provide that daughter d and son e are the sole beneficiaries until the death of each child daughter d and son e have a testamentary_power_of_appointment exercisable only in favor of the lineal descendents of decedent b to the extent that daughter d or son e fails to exercise that power as of his or her death the remaining trust property passes to that child’s lineal descendents or if there are none to decedent b’s lineal descendents as a result any potential beneficiaries of the exemption trusts will be natural persons in addition because daughter d is the oldest living lineal descendent of decedent b and is younger than spouse c no potential beneficiary could have a life expectancy longer than spouse c the terms of the primary trusts also provide that daughter d and son e are the only beneficiaries until each of their deaths each child may withdraw half of the trust assets at age and the balance at age to the extent that the child fails to exercise his or her power_of_appointment as of the child’s death the remainder of the trust passes to the child’s lineal descendents and if there are none to decedent b’s lineal descendents at the time of decedent b’s death daughter d wa sec_35 and therefore sole beneficiary of her primary trust son e was over but under son e was therefore sole beneficiary to half of his primary trust but had a testamentary_power_of_appointment over the remainder son e had no children therefore if he failed to exercise his appointment power as of his death the balance of his trust would pass to daughter d who would have a right to withdraw the entire principal under the terms of trust t son e could exercise his power_of_appointment in favor of any entity other than himself his estate or the creditors of either and to the extent the gst tax would otherwise apply his power_of_appointment expanded to include himself his estate and the creditors of both son e executed a partial_release of his testamentary_power_of_appointment over the remaining half of his primary trust by written instrument dated date the service assumes for purposes of this ruling that the release met any applicable_requirements under the law of state s pursuant to son e’s release he relinquished his right to appoint at his death any portion of the income or principal of his primary trust to any beneficiary who is not a natural_person or who is born before spouse c as a of the year following decedent b’s death contained only individuals and the beneficiary with the shortest life expectancy was identifiable therefore with respect to result of this release the class of potential beneficiaries as of september ee page the first ruling_request the beneficiaries of marital trust m will be treated as designated beneficiaries within the meaning of sec_401 a e and sec_1_401_a_9_-4 q a-1 and of the regulations ruling because marital trust m had more than one designated_beneficiary as of september of the year following the year of decedent b’s death the beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period daughter d and son e are both younger than spouse c under the terms of the exemption trusts the children may exercise their powers of appointment only in favor of the lineal descendents of decedent b and should they fail to exercise this power the assets pass to the children’s lineal descendents or the descendents of decedent b daughter d is the oldest living descendent of decedent b as for the primary trusts daughter d is the sole beneficiary of her primary trust son e is the sole beneficiary of one half of his primary trust and may exercise an appointment power with regard to the second half of his primary trust but only in favor of a natural_person who is not older than spouse c should he fail to exercise this power the assets pass to his lineal descendents or the descendents of decedent b therefore with respect to the second ruling_request we conclude that spouse c is the designated_beneficiary of marital trust m with the shortest life expectancy and her life expectancy will determine the applicable distribution period for decedent b’s interest in plan y ruling in ruling we concluded that the beneficiaries of marital trust m are designated beneficiaries of decedent b within the meaning of sec_401 taxpayer a has asked us to assume that an individual_retirement_plan as described in sec_408 or sec_408 of the code has been established for the purpose of receiving a rollover_distribution from the account of plan y of which marital trust m is a beneficiary therefore with respect to your third ruling_request we conclude that the transfer of any portion of a distribution from decedent b’s account in plan y to an individual_retirement_plan described in sec_408 or sec_408 of the code established for the purpose of receiving the distribution on behalf of marital trust m shall be treated as an eligible_rollover_distribution within the meaning of sec_402 and the individual_retirement_plan shall be treated as an inherited_individual_retirement_account_or_annuity within the meaning of sec_402 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling letter is based on the assumption that plan y is otherwise qualified under code sec_401 a at all relevant times this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent ok ok ‘page pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 sincerely yours _ yz ll cac z i y he donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose ce aaa
